Citation Nr: 0022824	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound of the left lower back area, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from June 1964 to 
February 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 1999, the Board remanded this matter to the RO 
for a personal hearing before a Member of the Board at the 
RO.  Accordingly, a hearing at the RO before the below 
signing Board member was conducted in May 2000.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for residuals of a shell 
fragment wound of the left lower back area is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  

The record reflects that the most recent VA compensation and 
pension examination for the veteran's service-connected back 
disability is dated in December 1996.  At that time, clinical 
findings revealed, in pertinent part, limitation of motion on 
forward flexion and back extension of the lumbar spine.  The 
examiner observed limited rotation.  The diagnoses included 
chronic low back pain due to shrapnel injury and history of 
shrapnel injury.  VA outpatient treatment records dated from 
1996 to 1998 show that the veteran was seen and treated for 
chronic back pain, amongst other things.  

At personal hearing dated in October 1997 and May 2000, the 
veteran testified that the symptoms associated with back 
disability are more disabling than currently evaluated.  In 
May 2000, the veteran indicated that he experiences pain on 
bending forward, that he has numbness and sharp pain and hot 
sensations at the site of the wound, that he has numbness 
along the left lower extremities, that he has decreased leg 
strength, weakness, and fatigue when climbing stairs.  The 
veteran also indicated that he has been prescribed a back 
brace.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In light 
of the fact that the veteran was last examined in 1996, the 
Board is of the view that a more contemporaneous examination 
is required for an equitable disposition of this matter.  

The Board also notes that the veteran submitted several VA 
outpatient treatment records dated from June 1997 to April 
2000 at the conclusion of the May 2000 hearing.  The veteran 
did not waive RO consideration of those documents; therefore, 
this evidence being referred to the RO for appropriate 
action.  38 C.F.R. § 20.1304 (1999).  

In addition, the veteran testified that he has lost 
employment because of his back disability.  Thus, the Board 
construes such testimony as a claim of entitlement to a total 
rating based on unemployability due to service-connected 
disability.  This matter has not been developed or 
adjudicated by the RO and is referred thereto for appropriate 
action.  

The Board also points out that the veteran has been awarded 
Social Security Administration (SSA) disability benefits.  
These records may be relevant to the veteran's claim.  
However, it does not appear that they have been associated 
with the veteran's claims file.  

In light of the current state of the record, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Then, the veteran should be provided 
a VA examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected low back disability.  The 
claims folders should be made available 
to the examiner for review prior to the 
examination.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  Tests of joint movement 
against varying resistance should be 
performed by the examiner.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  When the requested 
development is completed, the RO should 
readjudicate the issues on appeal, with 
consideration of VA outpatient treatment 
record submitted at the time of the May 
2000 hearing.  

5.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, to 
include a detailed analysis of the 
reasons for the RO's determination, and 
afforded the appropriate period of time 
in which to respond.

Thereafter, in accordance with current appellate procedures, 
the claims files, to include all evidence received in 
connection with the requests herein, are to be returned to 
the Board for further appellate review.   

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



